730 N.W.2d 247 (2007)
ALLSTATE INSURANCE COMPANY, CNA Personal Insurance, and Continental Insurance Company, Plaintiffs-Appellants,
v.
Frederick K. LEWERENZ, D.O., d/b/a Dearborn Diagnostic Clinic, NFC/TriCounty, Family Rehabilitation Center, Lewerenz Health & Wellness Company, Lewerenz Center for Health, FK Lewerenz Health & Wellness, Dearborn Family & Sports Medicine, Lewerenz Clinic, P.C., NFC, Lewerenz Clearing, Lewerenz Clinic, P.C., and Jasper McLaurin, M.D., Defendants-Appellees.
Docket Nos. 132597, 132598. COA Nos. 261296, 261299.
Supreme Court of Michigan.
May 2, 2007.
*248 On order of the Court, the application for leave to appeal the October 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.